Citation Nr: 0700919	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-22 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




REMAND

The veteran had active military service from November 1969 to 
September 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was previously remanded by the 
Board for additional development, and for the reasons set 
forth below, will be remanded again.

The veteran is service-connected for PTSD, rated as 70 
percent disabling.  He is also service-connected for diabetes 
mellitus, type II, rated as 10 percent disabling.  He avers 
that his PTSD warrants a rating higher than the currently 
assigned 70 percent.  He also avers that his service-
connected disabilities make him unemployable, and that he is 
therefore entitled to a total disability rating.  

The Appeals Management Center (AMC) handled this case after 
the Board's June 2004 remand.  It issued a supplemental 
statement of the case (SSOC) in February 2006, affirming its 
denial of a higher rating for PTSD and its denial of 
entitlement to TDIU; however, in confirming its earlier 
denial of TDIU, the AMC specifically found that the veteran 
was service connected for PTSD only.  This is not so.  As 
noted above, he is service connected for both PTSD and 
diabetes mellitus.  

Additionally, the Board notes that the veteran was examined 
in April 2005 by a VA psychiatrist pursuant to the Board's 
earlier remand instruction.  The VA physician prepared a 
detailed report and an October 2005 addendum to explain why 
earlier psychiatric assessments showing global assessment of 
functioning (GAF) scores from 30 to 45 did not represent an 
accurate assessment of the effects of PTSD on the veteran's 
functioning.  The psychiatrist's cogent presentation was 
followed by a statement by the veteran, submitted directly to 
the Board in March 2006, wherein the veteran contested some 
of the findings made by the VA examiner.  The veteran 
indicated that, contrary to the examiner's findings, he was 
experiencing disturbing nightmares related to combat two to 
three times a week, and also irritability and hypervigilance.  

The Board notes that the VA psychiatrist's reports indeed 
represent a stark contrast with earlier assessments regarding 
the veteran's level of disability, and these more recent 
reports raise questions about whether the veteran should even 
be at the 70 percent level for his PTSD.  One of the notable 
conclusions arrived at by the VA examiner was that the 
veteran's dysthymia was more significant and therefore more 
disabling than the veteran's PTSD.  This sort of report and 
conclusion is important to the adjudicatory process, which 
requires that VA rate only service-connected disability when 
awarding compensation benefits.  Nevertheless, the veteran 
has been evaluated at 70 percent since March 2000.  Although 
the VA examiner's report appears to suggest that the 
veteran's disability has not improved, but rather all along 
should have been characterized as causing no more impairment 
than contemplated by a GAF score of 65, further clarification 
would be helpful.  This is especially so in light of the 
veteran's March 2006 statement that he in fact experiences 
more severe and more frequent symptoms than suggested by the 
2005 examination.  The case will be remanded for this reason 
and to allow the RO or AMC, whoever handles it, to consider 
that the veteran is service connected for both PTSD and 
diabetes mellitus.  

On remand, the RO/AMC will also be asked to obtain treatment 
records not already of record in order to assist examiners in 
determining the veteran's current level of disability.

Accordingly, the veteran's case is REMANDED for the following 
actions:

1.  The veteran should be contacted 
and asked to identify the names, 
addresses, and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claim.  With any necessary 
authorization from the veteran, an 
attempt should be made to obtain and 
associate with the claims file any 
medical records identified by the 
veteran that have not been secured 
previously.  (It is particularly 
important that the veteran identify 
any hospitalizations for psychiatric 
disability, especially those 
occurring since the April 2005 VA 
examination.)  If VA is unsuccessful 
in obtaining any medical records 
identified by the veteran, it should 
inform him and his representative of 
this and ask them to provide copies.  
The veteran should be specifically 
asked to submit any pertinent 
information or evidence that he may 
have in his possession.

2.  After the above-requested 
development is accomplished, arrange 
for the veteran to undergo another 
VA examination by a physician with 
appropriate expertise to determine 
the extent of disability caused by 
service-connected diabetes mellitus, 
type II.  Of specific interest are 
the limitations, if any, imposed on 
the veteran's ability to seek and 
maintain employment.  

After the above-requested diabetes 
examination has been completed, the 
veteran should then be afforded 
another VA PTSD examination by a 
psychiatrist in light of his 
assertion that his PTSD symptoms are 
more severe than what had been 
described at his April 2005 VA 
examination.  The examiner should 
take into account all relevant 
evidence of record, including the 
findings of the diabetes 
examination, previous VA and Social 
Security Administration (SSA) 
examinations, and the veteran's VA 
and other treatment records.  
Psychological testing should be 
conducted if necessary to ascertain 
the true level of disability due to 
PTSD.  The psychiatrist is asked to 
assess the current degree of 
disability specifically attributable 
to the veteran's PTSD disability, as 
opposed to his non-service-connected 
dysthymic disorder.  If the 
examiner's conclusions and opinions 
differ with those already of record, 
the rationale for these differences 
must be explained.  A GAF score 
should be assigned for disability 
due to PTSD, if feasible.  If the 
assessment is similar to that 
obtained in April 2005, it should be 
specifically noted whether the 
current assessment and that made in 
April 2005 represent an improvement 
in PTSD that will, with reasonable 
certainty, be maintained under the 
ordinary conditions of life.  If it 
is felt that the GAF scores do not 
represent improvement, the current 
scores should be reconciled, if 
possible, with earlier scores in the 
ranges of 30 to 45.  Finally, the 
examiner should be asked to opine 
whether PTSD and diabetes combine to 
prevent the veteran from securing 
and following substantially gainful 
employment.

The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiners for 
review in connection with the 
examinations.

The adjudicator should ensure that 
the examination reports comply with 
this remand and the questions 
presented in the examination 
requests, especially with respect to 
the instructions to provide medical 
opinions on degree of disability 
attributable to service-connected 
disabilities.  If either report is 
insufficient, it should be returned 
to the examiner for necessary 
corrective action, as appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2006).  

3.  After undertaking any other 
development deemed appropriate, 
consideration should be given to the 
issues on appeal in light of all 
information or evidence received.  
If any benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should reflect 
consideration of both service-
connected disabilities when deciding 
the TDIU claim.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

